 In the Matter of BROWNSHOECOMPANY, INC., EMPLOYERandUNITEDSHOE WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONS, PETITIONERCaseNo. 15-R-1907.-Decided February13,1947Messrs. H. F. Willhite, William Kant,andJ.G. Alexander,all ofSt. Louis, Mo., andMr. F. Al. Lauder,of Pocahontas, Ark., for theEmployer.Messrs. John WiggsandL. R. Hoover,both of Jonesboro, Ark.,for the Petitioner.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Poca-hontas, Arkansas, on October 7, 1946, before T. Lory Whittaker, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom, prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBrown Shoe Company, Inc., a New York corporation with its prin-cipal office and place of business in St. Louis, Missouri, is engaged inthemanufacture of shoes. In connection with its enterprise, theEmployer operates 26 plants located in Missouri, Illinois, Tennessee,Indiana, and Arkansas.This proceeding is concerned only with theplant located at Pocahontas, Arkansas.During the 12-month periodbefore the hearing, the Employer used at this plant raw materialsworth more than $100,000, of which amount in excess of 51 percentrepresented shipments from sources outside the State of Arkansas.During the same period, the Pocahontas plant manufactured shoesvalued in excess of $100,000, of which amount 51 percent representedshipments to points outside the State.72 N. L. R. B., No. 116.593 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties, that all employees of the Employer's-Pocahontas, Arkansas,plant, including shipping clerks, the machinist, and the electrician, butexcluding the stock clerk, record writer, first-aid nurse, stenographers,commissary clerks, miscellaneous clerks, instructors, foreladies, assist-ant foremen, foremen, the factory engineer, assistant superintendent,superintendent, office manager, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Employer took the position at the hearing and in its briefthat the holding of an election immediately after the date of the hear-ing would be premature, contending that it had not attained 50 percentof its anticipated full complement of employees in the appropriateunit and that its operations were not stabilized.The Employer alsourged that any election which the Board might direct in this proceed-ing should be postponed for a period of 3 months after October 7,1946, the date of the hearing, or until there are at least 300 productionand maintenance employees.The record reveals that the Employer commenced operations at itsPocahontas plant during August 1945 with a complement of 20 em-ployees.The staff was increased to approximately 225 employees onSeptember 29,1946, at which time the plant was moved to more spacious BROWN SHOECOMPANY, INC.595quarters.At the time of the hearing, about a week later, the numberhad increased to 257 employees.The Employer anticipates a fullcomplement of approximately 600 production and maintenance em-ployees by May or June 1947. The record further discloses that thecontemplated expansion of the Employer's working force would de-pend upon the Employer's ability to obtain additional shoe manu-facturing machinery and an adequate supply of leather, both of whichitems were critically "short"' at the time of the hearing.However,despite the speculation of the Employer that sometime in the 3 monthsfollowing the hearing it might have to reduce temporarily its workinghours and possibly its staff of employees because of these shortages,the Employer estimated it would produce 50 percent of its anticipatedpeak daily production of 4,000 pairs of shoes later in that period.It thus appears that the Employer expected the attainment of 50percent of its anticipated full complement of employees in the appro-priate unit by about January 7, 1947.As this date has passed, we seeno reason to withhold direction of an immediate election.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Brown Shoe Company, Inc.,Pocahontas, Arkansas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Shoe Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.